187 Mich. App. 260 (1990)
466 N.W.2d 302
GACIOCH
v.
STROH BREWERY COMPANY
Docket No. 113138.
Michigan Court of Appeals.
Decided October 26, 1990.
Approved for publication January 29, 1991, at 9:25 A.M.
Miller, Cohen, Martens & Ice, P.C. (by Norton J. Cohen and Susan B. Cope), for the plaintiff.
Charfoos, Reiter, Peterson & Holmquist, P.C. (by Myron B. Charfoos), for the defendants.
Before: BRENNAN, P.J., and MAHER and NEFF, JJ.

AFTER REMAND
NEFF, J.
Defendants appeal from a decision of the Workers' Compensation Appeal Board, which essentially found that the decedent's alcoholism and the resulting disability were compensable under the Workers' Disability Compensation Act.
Reduced to its essence, the lengthy opinion of *262 the appeal board reached the following conclusions:
1. The decedent clearly had the disease of alcoholism and whether this disease was an occupational disease or an ordinary disease of life is irrelevant if the disease was aggravated, accelerated, or contributed to by the employment, thereby resulting in disability. Aggravation or acceleration of or contribution to the decedent's underlying condition would constitute a personal injury under the Workers' Disability Compensation Act. Deziel v Difco Laboratories, Inc (After Remand), 403 Mich. 1; 268 NW2d 1 (1978); Smith v Lawrence Baking Co, 370 Mich. 169; 121 NW2d 684 (1963); Kubicsek v General Motors Corp, 57 Mich. App. 517; 226 NW2d 546 (1975); Gibbs v Keebler Co, 56 Mich. App. 690; 224 NW2d 698 (1974).
2. Alcoholism, like cardiovascular disease, is an ordinary disease of life, and the allegation is that the course of the disease was contributed to by the employment. Therefore, Kostamo v Marquette Iron Mining Co, 405 Mich. 105; 274 NW2d 411 (1979), and Miklik v Michigan Special Machine Co, 415 Mich. 364; 329 NW2d 713 (1982), apply to the case at bar.
3. While the decedent was predisposed to alcoholism before he was hired by defendant, he was not an alcoholic when he was hired. The unique circumstances of the employment shaped the course of the decedent's disease, aggravating and accelerating the underlying predisposition to alcoholism to the point of uncontrolled addiction, thus constituting a personal injury under the act. Deziel, supra.
4. The aggravation or acceleration of the decedent's alcoholic propensities occurred as a circumstance of the employment relationship.
*263 5. Whether a personal injury analysis or an occupational disease analysis is employed in this case, the decedent's condition is compensable. An ordinary disease of life can be compensable as an occupational disease if exposure to the disease is increased by inherent characteristics of the employment, as existed in this case. Mills v Detroit Tuberculosis Sanitarium, 323 Mich. 200; 35 NW2d 239 (1948).
After review of the record, the parties' briefs, and oral argument, we conclude that the WCAB correctly decided this case, and, accordingly, we affirm and adopt the board's opinion and order.
Affirmed.